Exhibit 10.3









EMERALD EXPOSITIONS EVENTS, INC.
2017 OMNIBUS EQUITY PLAN


STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Agreement”), effective as of [June 3, 2019] (the “Date of
Grant”), is between Emerald Expositions Events, Inc., a Delaware corporation
(together with its successors, the “Company”), and the individual whose name is
set forth on the signature page hereto (the “Optionee”).
Section 1.            Grant of Option.  The Company hereby grants to the
Optionee the right and option (the “Option”) to purchase all or any part of an
aggregate of such number of Shares (“Option Shares”) as is set forth on the
signature page hereto (subject to adjustment as provided in Section 12 of the
Emerald Expositions Events, Inc. 2017 Omnibus Equity Plan (as may be amended
from time to time, the “Plan”)) on the terms and conditions set forth in this
Agreement and in the Plan, a copy of which is being delivered to the Optionee
concurrently herewith and is made a part hereof as if fully set forth herein. 
The grant shall be effective upon the execution of this Agreement by both
parties hereto.  Except as otherwise defined herein, capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.  The
Option is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Code.
Section 2.            Purchase Price.  The price (the “Option Price”) at which
the Optionee shall be entitled to purchase Option Shares upon the exercise of
the Option shall be the price per Share set forth on the signature page hereto
(subject to adjustment as provided in Section 12 of the Plan).
Section 3.            Term of Option.  The Option shall be exercisable to the
extent and in the manner provided herein until the close of business on the day
preceding the 10th anniversary of the Date of Grant (the “Term”); provided,
however, that the Option may be earlier terminated as provided in Section 6, 7
or 8 hereof.
Section 4.            Exercisability of Option.
4.1.            Vesting.  Subject to the provisions of this Agreement and the
Plan, the Option shall vest and become exercisable in accordance with the
following schedule:
(a) Prior to the first anniversary of the Date of Grant, the Option may not be
exercised;
(b) On or after the first anniversary of the Date of Grant but before the second
anniversary of the Date of Grant, the Option may be exercised to acquire up to
33.3% of the aggregate number of Option Shares;
(c) On or after the second anniversary of the Date of Grant but before the third
anniversary of the Date of Grant, the Option may be exercised to acquire up to
66.6% of the aggregate number of Option Shares, less any Option Shares
previously acquired pursuant to the Option;
(d) On or after the third anniversary of the Date of Grant, the Option may be
exercised to acquire up to 100% of the aggregate number of Option Shares, less
any Option Shares previously acquired pursuant to the Option.
(e)              Notwithstanding the foregoing, if a Change in Control occurs
and the Optionee is Terminated by the Company or a Subsidiary within 3 months
before or 18 months after the Change in Control (other than a Termination of the
Optionee for Cause), the Option shall become 100% vested and exercisable. For
purposes of this Agreement, “Cause” shall have the meaning given to such term in
the Employment Agreement between the Recipient and Emerald Expositions, LLC
dated as of May 22, 2019 (the “Employment Agreement”).
The portion of the Option which becomes vested and exercisable as described in
this Section 4.1 is hereinafter referred to as the “Vested Portion.”
Section 5.            Manner of Exercise and Payment.
5.1.            Notice of Exercise.  The Option shall be exercised when written
notice of such exercise in substantially the form attached hereto as Exhibit A
or such other form as the Committee may require from time to time (the “Exercise
Notice”), signed by the person entitled to exercise the Option, has been
delivered to the Company in accordance with the provisions of Section 9.6
hereof. The Exercise Notice shall state that the Optionee is electing to
exercise the Option, shall set forth the number of Option Shares in respect of
which the Option is being exercised and shall be signed by the Optionee or,
where applicable, by the Optionee’s legal representative.
5.2.            Deliveries.  The Exercise Notice described in Section 5.1 shall
be accompanied by payment of the full Option Price for the Option Shares in
respect of which the Option is being exercised, together with any withholding
taxes that may be due as a result of the exercise of the Option, such payment to
be made by delivery to the Company of (a) a certified or bank check payable to
the order of the Company, or (b) cash by wire transfer or other immediately
available funds to an account designated by the Company.  Alternatively, the
Committee may in its sole discretion permit the Optionee to (x) utilize a
broker-assisted “cashless exercise” program, (y) have withheld from the number
of Option Shares otherwise issuable following the exercise of the Option the
number of Option Shares having a Fair Market Value equal to the exercise price
and/or withholding amount due (up to the maximum statutory rate) in accordance
with applicable law or (z) allow another method or combination of methods under
procedures established by the Company.
5.3. Issuance of Shares.  Subject to Section 18.2 of the Plan, upon receipt of
the Exercise Notice and full payment for the Option Shares in respect of which
the Option is being exercised, the Company shall take such action as may be
necessary under applicable law to cause the issuance to the Optionee of the
number of Option Shares as to which the Option was exercised and the Optionee
shall cooperate to the fullest extent requested by the Company (including by
executing such documents and providing such information) as may be necessary to
effect the issuance of such Option Shares in compliance with all applicable
law.  If the Optionee fails to make any of the deliveries required by Section
5.2 of this Agreement, the Optionee’s exercise shall not be given effect and the
Shares shall not be issued to the Optionee.
5.4. Shareholder Rights.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any Option Shares
until: (a) the Option shall have been exercised in accordance with the terms of
this Agreement and the Optionee shall have paid the full Option Price for the
number of Option Shares in respect of which the Option was exercised and any
withholding taxes due, (b) the Company shall have issued the Option Shares to
the Optionee and (c) the Optionee’s name shall have been entered as a holder of
record on the books of the Company.  Upon the occurrence of all of the foregoing
events, the Optionee shall have full ownership rights with respect to such
Option Shares.
Section 6.            Termination.
6.1.            Termination.  If the Optionee Terminates, (a) subject to Section
4.1(f), the Option, other than the Vested Portion of the Option, shall terminate
and be of no further force and effect as of and following the close of business
on the date of such Termination, and (b) the Vested Portion of the Option shall
be exercisable by the Optionee during the Post-Termination Exercise Period (as
defined below), but in no event after the expiration of the Term.  Any portion
of the Vested Portion of the Option that, following the Optionee’s Termination,
is not exercised prior to the expiration of the Post-Termination Exercise Period
shall terminate at the end of the Post-Termination Exercise Period. 
Notwithstanding anything in this Agreement or the Plan to the contrary, the
Option, whether or not exercisable, shall immediately terminate (a) upon a
Termination of the Optionee by the Company or a Subsidiary for Cause, (b) in the
event that the Optionee violates any provision of Section 7 hereof or (c) in the
event that the Optionee violates any provision of any Restrictive Agreement (as
hereinafter defined).
6.2.            “Post-Termination Exercise Period” shall mean the period
commencing on the Optionee’s Termination and ending at the close of business on
the 90th day after the date of the Optionee’s Termination.  Notwithstanding
anything to the contrary herein, in the event of the Optionee’s death or
Disability, the Post-Termination Exercise Period shall mean the period
commencing on the Optionee’s death or Disability and ending at the close of
business on the 180th day after the date of the Optionee’s death or Disability.
Section 7.            Prohibited Activities.  In consideration of and as a
condition to the grant of the Option, the Optionee agrees to the covenants set
forth in this Section 7.


7.1.            No Sale or Transfer.  The Optionee shall not sell, transfer,
assign, grant a participation in, gift, hypothecate, encumber, mortgage, create
any lien, pledge, exchange or otherwise dispose of the Option or any portion
thereof other than to the extent permitted by Section 11.2 of the Plan.
7.2.            Right to Terminate Option.  The Optionee understands and agrees
that the Company has granted this Option to the Optionee to reward the Optionee
for the Optionee’s future efforts and loyalty to the Company and its affiliates
by giving the Optionee the opportunity to participate in the potential future
appreciation of the Company.  Accordingly, if the Optionee (a) engages in any
activity prohibited by Section 7 of this Agreement, (b) breaches or violates any
obligations under any Restrictive Agreement to which the Optionee is a party or
(c) is convicted of a felony against the Company or any of its affiliates, then,
in addition to any other rights and remedies available to the Company, the
Company shall be entitled, at its option, exercisable by written notice, to
terminate the Option (including the Vested Portion of the Option), or any
unexercised portion thereof, which shall be of no further force and effect.  For
the sake of clarity, the foregoing rights of the Company in this Section 7.2
apply only to the outstanding portion of the Option, and shall not apply to any
Shares acquired upon exercise of any portion of the Option.
7.3.            Remedies.  The Optionee specifically acknowledges and agrees
that the Company’s remedies under this Section 7 shall not prevent the Company
or any Subsidiary from seeking injunctive or other equitable relief in
connection with the Optionee’s breach of any Restrictive Agreement.  In the
event that the provisions of this Section 7 should ever be deemed to exceed the
limitation provided by applicable law, then the Optionee and the Company agree
that such provisions shall be reformed to set forth the maximum limitations
permitted.
7.4.            Restatement of Financial Statements.  In addition to the other
provisions in this Section 7, this Agreement, the Option and any Shares issued
upon exercise of any portion of the Option shall be subject to any policies of
the Company in effect on the Date of Grant or adopted by the Company at any time
thereafter that provide for forfeiture of the Option and recoupment of any
Shares issued upon exercise of any portion of the Option or of any gain received
by the Optionee in connection with the sale of Shares received upon exercise of
the Option in the event of any restatement of the Company’s financial
statements.
7.5.            Survival of Obligations.  Notwithstanding the termination of
this Agreement, the parties to this Agreement shall remain bound by the
provisions of this Section 7, which may impose obligations upon the parties that
extend beyond the termination of this Agreement.
7.6          “Restrictive Agreement” shall mean any agreement between the
Company or any Subsidiary and the Optionee that contains non-competition,
non-solicitation, non-hire, non-disparagement or confidentiality restrictions
applicable to the Optionee.
Section 8.            Corporate Transaction.  The provisions of Section 13 of
the Plan shall apply to this Option in the event of a Corporate Transaction.
Section 9.            Miscellaneous.
9.1.            Acknowledgment.  The Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
as the same may be amended from time to time.  The Optionee hereby acknowledges
that the Optionee has reviewed the Plan and this Agreement and understands the
Optionee’s rights and obligations thereunder and hereunder.  The Optionee also
acknowledges that the Optionee has been provided with such information
concerning the Company, the Plan and this Agreement as the Optionee and the
Optionee’s advisors have requested.
9.2.            Reserved.
9.3.            Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)              Governing Law.  This Agreement shall in all respects be
governed by, and construed in accordance with, the laws (excluding conflict of
laws rules and principles) of the State of Delaware applicable to agreements
made and to be performed entirely within such State, including all matters of
construction, validity and performance.
(b)              Submission to Jurisdiction; Waiver of Jury Trial.  Any
litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such litigation; provided, that a final judgment in any such litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Each party irrevocably and
unconditionally agrees not to assert (i) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (ii) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (iii) any claim that such court does not have jurisdiction with respect to
such litigation.  To the extent that service of process by mail is permitted by
applicable law, each party irrevocably consents to the service of process in any
such litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for
herein.  Each party hereto irrevocably and unconditionally waives any right to a
trial by jury and agrees that either of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive its right to trial by jury in
any litigation.
9.4.            Specific Performance.  Each of the parties agrees that any
breach of the terms of this Agreement will result in irreparable injury and
damage to the other parties, for which there is no adequate remedy at law.  Each
of the parties therefore agrees that in the event of a breach or any threat of
breach, the other parties shall be entitled to an immediate injunction and
restraining order to prevent such breach, threatened breach or continued breach,
and/or compelling specific performance of the Agreement, without having to prove
the inadequacy of money damages as a remedy or balancing the equities between
the parties.  Such remedies shall be in addition to any other remedies
(including monetary damages) to which the other parties may be entitled at law
or in equity.  Each party hereby waives any requirement for the securing or
posting of any bond in connection with any such equitable remedy.
9.5.            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law and if the rights or obligations of any party
hereto under this Agreement will not be materially and adversely affected
thereby, (a) such provision will be fully severable, (b) this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.
9.6.            Notice.  Unless otherwise provided herein, all notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given or made (a) as of the date delivered, if
delivered personally or by email, (b) on the date the delivering party receives
confirmation, if delivered by facsimile, (c) three business days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) or (d) one business day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section): 
(a) If to the Company:
    Emerald Expositions Events, Inc.
    31910 Del Obispo, Suite 200
    San Juan Capistrano, CA 92675
    Attention:  David Gosling


(b)              If to the Optionee, at the most recent address contained in the
Company’s records.
9.7.           Binding Effect; Assignment; Third-Party Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and any of their respective successors, personal
representatives and permitted assigns who agree in writing to be bound by the
terms hereof.  Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by the Optionee without the prior written
consent of the Company.
9.8.             Amendments and Waivers.  Subject to applicable law, this
Agreement and any of the provisions hereof may be amended, modified,
supplemented or cancelled, in whole or in part, prospectively or retroactively,
in each case by the Committee; provided that no such action shall adversely
affect the Optionee’s material rights under this Agreement without the
Optionee’s consent.  The waiver by a party hereto of a breach by another party
hereto of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach by such other party or as a waiver
of any other or subsequent breach by such other party, except as otherwise
explicitly provided for in the writing evidencing such waiver.  Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
9.9.             Counterparts.  This Agreement may be executed by .pdf or
facsimile signatures and in any number of counterparts with the same effect as
if all signatory parties had signed the same document.  All counterparts shall
be construed together and shall constitute one and the same instrument.
9.10.          Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof.  In the event of a conflict between any term or provision
contained in this Agreement and a term or provision of the Plan, the terms of
the Plan shall govern.
9.11.           Withholding.  Whenever Option Shares are to be issued upon
exercise of the Option, the Company shall have the right to require the Optionee
to remit to the Company cash sufficient to satisfy all federal, state and local
withholding tax requirements prior to issuance of the shares of Common Stock and
the delivery of any certificate or certificates for such shares of Common
Stock.  Alternatively, in order to satisfy the withholding tax requirements, the
Committee may in its sole discretion permit the Optionee to (x) utilize a
broker-assisted "cashless exercise" program, (y) have withheld from the Option
Shares otherwise issuable upon exercise of the Option the number of shares
having a Fair Market Value equal to the applicable withholding amount in
accordance with law (up to the maximum statutory amount) or (z) allow another
method or combination of methods under procedures by the Company.  The Optionee
agrees to indemnify the Company against any national, federal, state and local
withholding taxes for which the Company may be liable in connection with the
Optionee’s acquisition, ownership or disposition of any Option Shares.
9.12.         No Right to Continued Employment or Business Relationship.  This
Agreement shall not confer upon the Optionee any right with respect to continued
employment or a continued business relationship with the Company or any
affiliate thereof, nor shall it interfere in any way with the right of the
Company or any affiliate thereof to Terminate such Optionee at any time.
9.13.           General Interpretive Principles.  Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders.  The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof.  Unless otherwise specified, the
terms “hereof,” “herein” and similar terms refer to this Agreement as a whole
(including the exhibits, schedules and disclosure statements hereto), and
references herein to Sections refer to Sections of this Agreement.  Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.
[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.







 
 
 
 
 
EMERALD EXPOSITIONS EVENTS, INC.
           


       
 
 
 
 
 
 
 
 

By:


 
 
 
 
 
 
Name: David Gosling

 
 
 
 
 
 
Title: SVP, General Counsel and Secretary





Agreed and acknowledged as
of the Date of Grant:
_________________________________
Name: Brian Field













Shares Subject to the Option:1


Option Price:







--------------------------------------------------------------------------------

1 NTD: A number of shares with a Black-Scholes value equal to $105,000 based on
the stock price on the Date of Grant, which is expected to be June 3, 2019.

--------------------------------------------------------------------------------

Exhibit A


EMERALD EXPOSITIONS EVENTS, INC.
NOTICE OF OPTION EXERCISE
Subject to the terms and conditions hereof, the undersigned (the “Purchaser”)
hereby elects to exercise his or her option to purchase __________ shares (the
“Shares”) of Emerald Expositions Events, Inc. (the “Company”) under the Emerald
Expositions Events, Inc. 2017 Omnibus Equity Plan (the “Plan”) and the Stock
Option Agreement dated as of _______________ (the “Option Agreement”).  The
purchase price for the Shares shall be $______ per Share for a total purchase
price of $[●] (subject to applicable withholding taxes).
The Purchaser tenders herewith payment of the full Option Price in the form of
(circle applicable method(s)):
(a) cash, by check or by wire transfer;
(b) wiwith permission of the Committee by utilizing a broker-assisted “cashless
exercise”; or
(c) with permission of the Committee, by reducing the number of Shares to be
issued to him or her hereby by that number of Shares having an aggregate Fair
Market Value on the date hereof equal to the aggregate purchase price of the
Shares.
The Purchaser will deliver any other documents that the Company requires in
connection with this exercise election.
In connection with the purchase of Shares, Purchaser represents and covenants
the following:
1. Tax Withholding.  The Purchaser authorizes payroll withholding and will make
arrangements satisfactory to the Company to pay or provide for any applicable
federal, state and local withholding obligations of the Company in connection
with the exercise of the Option set forth herein.  The Purchaser may satisfy any
federal, state or local tax withholding obligation relating to the exercise of
the Option by any of the methods set forth in the Option Agreement.  The
Purchaser understands that ownership of the Shares will not be transferred to
the Purchaser until the total Option Price and all applicable withholding taxes
have been paid.
2. Knowledge and Representation.  The Purchaser is relying on his or her own
business judgment and knowledge and the advice of his or her own counsel, tax
advisors and other advisors, regarding the risks of an investment in the
Company, in making the decision to purchase the Shares.  The Purchaser, either
alone or with his or her advisors, has sufficient knowledge and experience in
business and financial matters to evaluate the merits and risks of the purchase
of the Shares and has the capacity to protect his or her own interests in
connection with such purchase.  In furtherance of the foregoing, the Purchaser
represents and warrants that (i) no representation or warranty, express or
implied, whether written or oral, as to the financial condition, results of
operations, prospects, properties or business of the Company or as to the
desirability or value of an investment in the Company has been made to the
Purchaser by or on behalf of the Company, and (ii) the Purchaser will continue
to bear sole responsibility for making his or her own independent evaluation and
monitoring of the risks of his or her investment in the Company.  In addition,
the Purchaser understands that he or she is purchasing the Shares pursuant to
the terms and conditions of the Plan and the Option Agreement, copies of which
the Purchaser has read and understands.
3. Tax Consequences.  The Purchaser understands that he or she may suffer
adverse tax consequences as a result of his or her purchase or disposition of
the Shares.  The Purchaser represents that he or she has consulted any tax
consultants he or she deems advisable in connection with the purchase or
disposition of the Shares and that he or she is not relying on the Company for
any tax advice.  Purchaser understands that, prior to the issuance of any
Shares, Purchaser will have to make satisfactory arrangements with the Company
to satisfy any withholding requirements applicable to the exercise of the
Option.



--------------------------------------------------------------------------------

Please record the ownership of such Shares in the name of:
Name:_________________________________________________________________________
Address:_______________________________________________________________________
Social Security or Tax I.D.
Number:_________________________________________________



Signature:________________________________________
Dated:______________, 20__

